1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of the invention of Group I, claims 1-11, and the species in which the growth factor is bone morphogenetic proteins, in the reply filed on September 23, 2022 is acknowledged.
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 23, 2022.
3.	The abstract of the disclosure is objected to because it is insufficiently detailed as to the basic and novel characteristics of the inventive composition.  Further, an exemplary method of making should be recited. Correction is required.  See MPEP § 608.01(b).
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5, 8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 is unclear because it recites that the bone marrow source is “allogenic, autogenic, or xenogenic”.  However, the claim does not recite with respect to what the bone marrow source is allogenic, autogenic, or xenogenic.  Note that neither dependent claim 2 nor the independent claim recite that the decellularized growth factor concentrate is to be transplanted; and without a specified source and a specified recipient, the comparative terms “allogenic”, “autogenic”, and “xenogenic” do not have meaning.  The concentration recited in claim 5, and the ratio recited in claim 8, render the claims indefinite because no basis is provided, e.g., weight, mole, or volume, for determining concentrations and  ratios in the claimed concentrate.  It is unclear how to interpret the lower limitation “about 0%” at claim 5, line 2.  It is not possible to have a residual moisture content” of less than 0%, and so “about” does not serve to extend the claimed range below 0%.  However, residual moisture contents slightly above 0% are necessarily included within a range specifying 0% as the lower limit.  Accordingly, the function of the first occurrence of “about” in the claimed range is unclear.  It is possible that the first occurrence of “about” at claim 5, line 2, should be deleted.  Claim 11 is indefinite because it depends upon itself.  It is believed that claim 11 should instead depend upon claim 10. 
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more.  Based upon an analysis with respect to the claim as a whole, claims 1-11 do not recite something significantly different than a judicial exception.
Analysis:
Step 1: Is the claimed invention directed to a process, machine, manufacture, or composition of matter?  Yes, claims 1-11 are directed to a composition of matter and/or a manufacture.
Step 2A: Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? The claims at issue recite a nature-based product limitation.  In particular, claims 1-11 recite a composition of matter and/or a manufacture comprising a growth factor which can be a native bone tissue growth factor protein, e.g., bone morphogenetic proteins, insulin-like growth factors, transforming growth factor beta, and fibroblast growth factors.  Inventor explicitly claims that the native bone tissue growth factor proteins are derived from bone marrow.
The markedly different characteristics analysis is used to determine if these nature-based products constitute one of the judicially recognized exceptions.  There is no evidence of record that the native bone tissue growth factor proteins, at a concentration ranging from about 100 pg to about 1000 pg per gram, has any difference in function, structure, or other properties compared to naturally occurring Protein A.  Combining the native bone tissue growth factor proteins with a component or with a carrier, as recited in claims 6-8, 10, and 11, does not appear to markedly change the function, structure, or other properties of the native bone tissue growth factor proteins.  Regardless of concentration, and regardless of whether they are in a combined or uncombined state, the native bone growth factor proteins still act as bone tissue growth factors.  Accordingly, the claims at issue recite a judicially recognized “product of nature” exception.
Prong Two: Do the claims recite additional elements that integrate the judicial exception into a practical application?  Claims 1-5 and 9 do not recite any additional elements.  Claims 6, 8, and 10 recite an additional element, i.e. the growth factor concentrate is combined with at least one component or carrier.  The limitations “component” and “carrier” cover a near-infinite range of solids, liquids, or gases, of any composition and of any structure, including such common and pervasive substances as water.  The limitations thus fail to meaningfully limit the claim because they are at best the equivalent of merely adding the words “apply it” to the judicial exception.  Claim 7 recites an additional element, i.e. a component which has a surface on which can be coated the growth factor concentrate.  However, a component having a surface covers a near-infinite range of solids, of any composition and or any structure.  The limitation thus fails to meaningfully limit the claim because it is at best the equivalent of merely adding the words “apply it" to the judicial exception.  Claim 11 recites an additional component, i.e. the growth factor concentrate is combined with a bone matrix.  However, “bone matrix” is not provided any explicit definition in the specification, and appears to include any solid on which bone tissue can be grown.  Such a bone matrix includes a near-infinite range of solids, including naturally occurring components of the bone, synthetic solid supports, inorganic materials, and organic/polymeric materials.  The limitation thus fails to meaningfully limit the claim because it is at best the equivalent of merely adding the words “apply it" to the judicial exception.   Accordingly, the limitations “component”, “carrier”, carrier comprising a surface, and “bone matrix” do not integrate the judicial exception into a practical application and the claims are therefore directed to the judicial exception.
Step 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception?  Claims 1-5 and 9 do not recite any additional elements.  Claims 6-8, 10, and 11 recite an additional element, i.e. the growth factor concentrate is combined with a component or a carrier, such as a bone matrix.  However, the use of carriers such as bone scaffolds and matrices is well-understood, routine, and conventional in the bone morphogenetic protein arts.  See, e.g., Glaeser et al (U.S. Patent Application Publication 2020/0206315) at paragraph [0004]; and Larsson et al (U.S. Patent No. 7,004,974) at column 8, lines 8-10.  The combination of growth factor concentrates, such as bone morphogenetic proteins, with a component or a carrier, including a bone scaffold or matrix, decalcified bone matrix, and collagen, is well-understood, routine, and conventional, and when recited at this level of generality, does not amount to significantly more than the product of nature by itself.  Accordingly, claims 1-11 do not qualify as eligible subject matter.
6.	The effective filing date of instant claims 1-11 is deemed to be December 31, 2019, the filing date of provisional application 62/955,886.  Instant claims 1-11 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of the provisional application ‘886 because the provisional application ‘886, under the test of 35 U.S.C. 112(a), discloses the invention of claims 1-11.
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-11 are rejected under 35 U.S.C. 103 as being obvious over Chen et al (U.S. Patent Application Publication 2019/0314549).  Chen et al teach a composition comprising bone morphogenetic protein (BMP and non-demineralized bone fibers, at a ratio of at least about 1 ng of BMP per gram of non-demineralized bone fibers.  The demineralized bone fibers may contain no viable cells, and may be dried.  The composition is osteoinductive.  See, e.g., paragraphs [0014], [0059], [0070], [0078], [0080], [0084], and [0089]; and claims 4, 10, and 15.  The non-demineralized bone fibers of Chen et al correspond to Inventor’s at least one component, carrier, and bone matrix.  Chen et al’s BMP concentration range of at least about 1 ng/g, i.e. at least about 1000 pg/g, overlaps Inventor’s claimed concentration range of about 100 to about 1000 pg/g.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal BMP concentrations within the disclosed concentration range of Chen et al, because component concentration is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical composition arts.  Note also that any overlap between a prior art range and a claimed range is sufficient to establish prima facie obviousness.  See MPEP 2144.05(I).  It would further have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to omit cells from the BMP-containing and non-demineralized bone fiber-containing compositions of Chen et al, because Chen et al teach that cells can be omitted from the compositions, and because it is prima facie obvious to omit a known component of a composition with only the expected loss of function.  See MPEP 2144.04(II)(A).
9.	Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Guatam et al (U.S. Patent Application Publication 2019/0224277).  Guatam et al teach a bio-mimetic formulation comprising a carrier and various recombinant peptides, including BMP-5 at a concentration of about 90.55 to about 905.5 pg/mL.  The carrier can be a lyophilized or dried carrier.  The formulation can be applied to a solid scaffold matrix and dried thereon. See, e.g., paragraphs [0062] and [0157]-[0159]; claim 1 and page 32, column 1, lines 37-38; and claim 6.  With respect to the limitation “decellularized” at claim 1, line 1, cells are not described as being present in Guatam et al’s formulations, and therefore the formulations are presumed to be cell-free.  With respect to the limitation “derived from bone marrow” at claim 1, line 1, a process of making limitation does not impart patentability to a product claim which is otherwise anticipated by the prior art.  Because of the high degree of overlap between the BMP-5 concentration range taught by Guatam et al and Inventor’s growth factor concentration range, and because of Inventor’s use of “about” to broaden the endpoints of the growth factor concentration range, the former is deemed to anticipate the latter.  With respect to instant claims 2 and 9, intended use limitations do not impart patentability to product claims where the product is otherwise anticipated by the prior art.    
10.	Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Guatam et al (U.S. Patent Application Publication 2019/0224277).  Application of Guatam et al is the same as in the above rejection of claims 1-7, 9, and 10.  Guatam et al teach that their formulations comprise multiple recombinant peptides in addition to the BMP-5.  These additional recombinant peptides also correspond to the at least one component of claims 6 and 8.  Guatam et al do not teach a ratio between the BMP-5 and any or all of the additional recombinant peptides.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal proportions of BMP-5 and the additional recombinant peptides present in the formulations of Guatam et al, because component ratio is an art-recognized result-effective variable which is routinely determined and optimized in the pharmaceutical arts.  
11.	Shelby et al (U.S. Patent Application Publication 2012/0213859) is cited as art of interest, teaching demineralized bone matrixes comprising various growth factors at various concentrations.  See, e.g., claims 1-4.  Shelby et al is currently deemed to be duplicative of the references applied above.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
November 7, 2022